DETAILED ACTION
The instant application having Application No. 17/012235 filed on September 4, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 16, 2020 (IN202041030417).


Claim Objections
Claims 3, 5, 9, 11, 15, and 17 are objected to because of the following informalities:
Claims 3, 5, 9, 11, 15, and 17 recite “the other computer resource”, which should be “the other compute resource. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0036894) in view of Ronca (US 2015/0363769).

As per claims 1, 7, and 13, Wang discloses A method for dynamically rekeying a security association, comprising:
establishing, by a destination tunnel endpoint (TEP), an in-bound security association with a source TEP, with a first security parameter index (SPI) value, for encrypting data packets communicated between the source TEP and the destination TEP (Wang, paragraphs 1-5, teaches the IPsec protocol in general such as establishing the security associations and SPIs and transmitting data securely between endpoints.); 
rekeying, by the destination TEP, the in-bound security association, the rekeying including generating a second SPI value for replacing the first SPI value based on a trigger event relating to at least one of: (Wang, paragraph 33, teaches updating the security associations, which would require updating the SPI value, periodically such as after a certain amount of time has passed or after a certain amount of data has been exchanged between end points.)
…
receiving an encrypted packet from the source TEP, wherein the encrypted packet includes the second SPI value; and processing, by the destination TEP, the encrypted packet based on the second SPI value (Wang, paragraphs 1-5, teaches the IPsec protocol in general such as establishing the security associations and SPIs and transmitting data securely between endpoints. Wang, paragraph 33, teaches that the security associations and SPIs can be updated periodically for increased security. Wang, paragraph 3, specifically teaches that the source endpoint adds a header including the SPI value in a message to be sent to the destination endpoint. As the SPI value can be changed (as shown in Wang paragraph 33), it is inherent that the new SPI value would have been included in this message and used to encrypt the message.)
However, Wang does not specifically teach “based on a trigger even relating to at least one of: a real-time security score of the in-bound security association, a number of security associations assigned to a compute resource that the in-bound security association is assigned to, an amount of load managed by the compute resource that the in-bound security association is assigned to, and an indication received from an administrator”.
Ronca discloses based on a trigger even relating to at least one of: a real-time security score of the in-bound security association, a number of security associations assigned to a compute resource that the in-bound security association is assigned to, an amount of load managed by the compute resource that the in-bound security association is assigned to, and an indication received from an administrator (Ronca, paragraph 163, teaches generating a risk score based on the age of a key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ronca with the teachings of Wang. Wang teaches updating an SA/SPI/key based on the age of the key. Ronca teaches that a risk score can be generated based on factors such as the age of a key. Therefore, it would have been obvious to have improved upon the teachings of Wang by generating a risk score based on the age of a key and then generating a new key based on the risk score in order to provide a more secure system that updates the keys based on the risk of the system.

As per claims 2, 8, and 14, Wang in view of Ronca discloses wherein the real-time security score is based on at least one of: a number of replay packets received, by the destination TEP, with the first SPI value, a number of times the destination TEP failed to decrypt encrypted packets including the first SPI value, and an amount of time that has passed since the in-bound security association was established (Wang, paragraph 33, teaches updating the security associations, which would require updating the SPI value, periodically such as after a certain amount of time has passed or after a certain amount of data has been exchanged between end points. Ronca, paragraph 163, teaches generating a risk score based on the age of a key.)

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Ronca and further in view of Nandoori (US 2019/0327112).

As per claims 5, 11, and 17, Wang in view of Ronca does not disclose, but Nandoori discloses wherein prior to the rekeying: the trigger event relates to the amount of load managed by the compute resource that the in-bound security resource is assigned to being higher than an amount of load managed by another compute resource at the destination TEP, and the second SPI value is associated with the other computer resource (Nandoori, paragraphs 51-55, teaches generating a new SA and SPI based on the system load.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Nandoori with the teachings of Wang in view of Ronca. Wang in view of Ronca teaches updating an SA/SPI/key based on various factors such as the age of the key. Nandoori also teaches updating an SA/SPI/key based on factors such as the load on the system. Therefore, it would have been obvious to have based the generating of the new SA/SPI/key on additional factors such as the load on the system (as shown in Nandoori). This would have been a simple substitution of one known factor to initiate generating a new SA/SPI/key for another to yield the predictable results of generating a new SA/SPI/key to lower the risk that the system will be attacked.

As per claims 6, 12, and 18, Wang in view of Ronca and Nandoori discloses wherein the trigger event relates to the amount of load managed by the compute resource that the in-bound security resource is assigned to being higher than the amount of load managed by the other compute resource at the destination TEP by at least two times an amount of load associated with the in-bound security association prior to the rekeying (Nandoori, paragraphs 51-55, teaches generating a new SA and SPI based on the system load being above a threshold. It would have been an obvious design choice to set the threshold to any desired number, such as two times the normal load, based on the application and desired results of the system.)

Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “wherein, prior to the rekeying: the trigger event relates to the number of security associations assigned to the compute resource that the in-bound security resource is assigned to being higher than a number of security associations assigned to another compute resource, and the second SPI value is associated with the other computer resource”. The closest prior art of record includes:
Wang (US 2019/0036894) – teaches generating a new SA/SPI/key based on various factors such as the age of the key or the amount of data transmitted using that key. 
Ronca (US 2015/0363769) – teaches generating a risk score based on the age of a key.
Nandoori (US 2019/0327112) – teaches generating a new SA/SPI/key based on the load of the system.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 4, 10, and 16 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Zee (US 2021/0266147) – teaches that a key can have a limited lifespan based on time of use or the number of SAs the key has been used for.
Kroselberg (US 8028161) – teaches that SAs have a valid time period.
Thangavelu (US 8191134) – teaches that SAs are only valid for a limited amount of time.
Gopal (US 2019/0173920) – a similar reference to Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498